FILE COPY




Charles ArringtonAppellant/s                                          The State of /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 1, 2013

                                   No. 04-12-00430-CR

                                 Charles ARRINGTON,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR1663
                       Honorable Sharon MacRae, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The appellant’s reply brief is due May 14, 2013. NO FURTHER EXTENSIONS WILL BE
GRANTED.

      It is so ORDERED on the 1st day of May, 2013.

                                                             PER CURIAM

ATTESTED TO:      ____________________________
                  Keith E. Hottle
                  Clerk of Court